—Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Kriendler, J.), imposed March 30, 1994.
Ordered that the sentence is affirmed.
As the record indicates that the defendant was incorrectly informed that he was not entitled to appellate review of his sentence on the ground that it was excessive, his purported waiver of his right to appeal cannot be considered knowing, voluntary, and intelligent (see generally, People v DeSimone, 80 NY2d 273, 282-283). We have examined the defendant’s contention that the sentence was excessive and find it to be without merit (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Bracken, O’Brien, Pizzuto and Goldstein, JJ., concur.